Citation Nr: 1816113	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  06-34 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for glaucoma with hypertensive retinopathy prior to July 31, 2017, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and MC

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  Further, the record reflects he had additional service in the Reserves. 

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2009.  

The appeal has a complex procedural history, which included prior actions by the Board.  Most recently, in March 2013 the Board, among other things, remanded the glaucoma and TDIU claims for further development.  The case has now been returned to the Board for additional appellate consideration, and it appears the development directed by the Board's prior remands have been substantially accomplished.  In addition, it is noted that the asbestosis claim was added to the appeal while the other issues were on remand.  

For the reasons addressed in the REMAND portion of the decision below, the Board finds that, further development is still required regarding the Veteran's asbestosis and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has consistently been found to have corrected visual acuity of 20/40 or better for both eyes during the pendency of this case, distant and near.

2.  The only competent medical testing available for visual field defects during the pendency of this case, which includes the period prior to July 31, 2017, reflects the Veteran's service-connected glaucoma with hypertensive retinopathy results in an average concentric contraction of the right eye to 46.75 degrees, and to 43.75 degrees for the left eye.


CONCLUSION OF LAW

1.  The criteria for a rating of 20 percent prior to July 31, 2017, for the Veteran's service-connected glaucoma with hypertensive retinopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 (2017); 38 C.F.R. § 4.84a, Diagnostic Code 6006-6013 (2008).

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected glaucoma with hypertensive retinopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017); 38 C.F.R. § 4.84a, Diagnostic Code 6006-6013 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned such "staged" ratings for his service-connected glaucoma with hypertensive retinopathy.

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed in 2006, clearly prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

Under the rating criteria in effect prior to December 10, 2008, retinopathy is rated analogous to chronic retinitis under Diagnostic Code 6006, which provides for a rating from 0 to 100 percent based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining a minimum 10 percent additional rating during active pathology.  There is to be a minimum rating of 10 percent during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008) (i.e., as in effect prior to December 10, 2008).  

Under the criteria in effect prior to December 10, 2008, Diagnostic Code 6013, provided that glaucoma, simple, primary, noncongestive, is rated based on impairment of visual acuity of field loss.  A minimum rating is 10 percent.  See 38 C.F.R. § 4.84a (2008). 

Impairment of visual acuity was rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye. 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40. 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50. 

A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70. 

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively. 

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye. 

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 and rounded up represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

According to 38 C.F.R. § 4.76a (2008), Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

Visual field defects are rated under Diagnostic Code 6080 (2008).  Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60); concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60); concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30); concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21); concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. 
§ 4.84a (2008).

VA examinations conducted in April 2006, January 2008, June 2009, February 2011, and July 2017 all reflect both of the Veteran's eyes had corrected visual acuity of 20/40 or better, both distant and near.  However, the Board also notes that this case was previously remanded to obtain Goldmann charts which were used to evaluate the Veteran's visual acuity as part of VA examinations conducted in June 2009 and February 2011.  However, the record reflects that efforts to obtain these charts were unsuccessful, and the pertinent VA medical facilities responded they were not available.  As such, it appears the only competent medical testing to evaluate the Veteran's visual acuity is the Goldmann chart that is of record from the recent July 2017 VA examination.  Therefore, the Board concludes that it is the results of this Goldmann chart that must be used to evaluate the impairment of visual field defects during the pendency of this case, to include the period prior to July 31, 2017.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  

The July 2017 VA Goldmann chart reflects the Veteran has an average concentric contraction of the right eye to 46.75 degrees, and to 43.75 degrees for the left eye.  As such, the right eye is to be rated as 20/50 (6/15), and the left eye 20/70 (6/21), which in turn corresponds to an evaluation of 20 percent pursuant to the chart for impairment of central visual acuity both prior to and since December 10, 2008.  See 38 C.F.R. § 4.84a (2008 and 2017).  Moreover, while the concentric contraction for eyes correspond to 10 percent for each eye based upon unilateral loss, that combined rating for both eyes is 20 percent.  See 38 C.F.R. §§ 4.25, 4.77.  

In view of the foregoing, the Board finds that the Veteran is entitled to a rating of at least 20 percent for the period prior to July 31, 2017.  Id

The Board further finds that the record does not reflect the Veteran meets or nearly approximates the criteria for a rating in excess of 20 percent for his service-connected glaucoma with hypertensive retinopathy.  As noted above, the VA examinations have consistently demonstrated that visual acuity for both eyes is correctable to 20/40 or better, both distant and near.  Further, the results of the July 2017 VA Goldmann chart does not otherwise indicate concentric contraction for either eye which would warrant a rating in excess of 20 percent.

ORDER

Effective February 2, 2006, an initial rating of 20 percent for the Veteran's service-connected glaucoma with hypertensive retinopathy is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating is excess of 20 percent for the Veteran's service-connected glaucoma with hypertensive retinopathy is denied.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, VA has issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual Rewrite (hereafter Manual), M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 2f. 

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 2a-g.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 2h.

In this case, the Veteran's MOS was that of a clerk typist, which is not an MOS generally associated with asbestos exposure pursuant to the Manual.  However, the Veteran contends that this job required him to work in old buildings where he may have been exposed.  He also contends he was exposed to asbestos from being stationed in old barracks while at Ft. Jackson.  Moreover, he indicated he was exposed from working on his personal jeep in Ft. Hood.

The Board acknowledges that a May 2015 VA examination included an opinion against the Veteran's asbestosis being related to exposure in the military.  However, while the examiner noted that the Veteran was more likely to have been exposed to asbestos in his post-service occupations, the stated rationale also noted that X-ray and CT scan did not provide any radiographic evidence of asbestosis and DLCO was normal.  Nevertheless, a January 2014 private medical statement included a finding that, within reasonable medical probability, the Veteran did have bilateral asbestos-related lung disease.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Moreover, it does not appear the May 2015 VA examiner explicitly addressed the findings of the aforementioned January 2014 private medical statement, which indicates the examiner's opinion may not have been based upon a full understanding of the Veteran's medical history.  The Board also notes the Veteran has criticized the adequacy of the May 2015 VA examination.  Consequently, the Board concludes that a new competent medical examination is necessary to address the nature and etiology of the claimed asbestosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further notes that resolution of the asbestosis claim may affect whether the Veteran is entitled to a TDIU.  As such, these issues are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the asbestosis claim has been completed.

In addition, the Board notes that the Veteran was sent correspondence in November 2014 requesting he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  To date, the record does not reflect the Veteran has submitted a VA Form 21-8940 or comparable statement containing the information requested by this Form.  In pertinent part, a VA Form 21-8940 asks a claimant which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The claimant is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work. As such information can be critical to resolution of this case, the Veteran's failure to provide it could constitute abandonment of the TDIU claim.  See 38 C.F.R. § 3.158; see also Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  As a remand is otherwise required in this case, the Board finds the Veteran should be provided with another opportunity to submit a completed VA Form 21-8940 or a comparable statement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed asbestosis/respiratory problems since June 2017.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service asbestosis/respiratory symptomatology; as well as the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the nature and etiology of his claimed asbestosis.  The claims folder should be made available to the examiner for review before the examination.

For any chronic respiratory disorder found to be present the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service, to include the Veteran's purported asbestos exposure.  The opinion should reflect consideration of the January 2014 private medical statement that the Veteran had bilateral asbestos-related lung disease.

A complete rationale for any onion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


